Citation Nr: 0301637	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  98-14 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus (DM), currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for 
degenerative joint disease (DJD) of the lumbar spine, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for DJD of the 
left wrist, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for DJD of the 
right knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for 
blastomycosis, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for peptic 
ulcer disease (PUD), hiatal hernia and esophageal reflux, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION


The veteran served on active duty from September 1962 to 
February 1993.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
September 1999 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

The Board is undertaking additional development on the 
issue of entitlement to an increased evaluation for low 
back DJD pursuant to 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903.  After giving the notice and reviewing 
the veteran's response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  DM currently requires insulin injections twice daily, 
a restricted diet and clinic visits on a monthly basis; 
there is no evidence of any restriction of activities or 
hospitalization for episodes of ketoacidosis or 
hypoglycemic reactions.  There is evidence of diabetic 
neuropathy involving no more than mild sensory 
diminishment in each lower extremity.

3.  Left wrist DJD is manifested primarily by subjective 
complaints of tenderness, stiffness and periodic swelling 
with objective findings of limitation of dorsiflexion to 
35 degrees and palmar flexion to 40 degrees.

4.  DJD of the right knee is confirmed by X-ray findings 
and is manifested primarily by subjective complaints of 
pain, periodic swelling and giving way, and objective 
findings of right thigh atrophy and flexion limited to 135 
degrees with some lateral joint instability. 

5.  Blastomycosis is currently manifested by x-ray 
evidence of post-granulomatous residuals and residual 
healed scar, but is otherwise, asymptomatic.

6.  Hiatal hernia with GERD is manifested by complaints of 
gastroesophageal reflux and heartburn, with objective 
evidence of a small sliding hiatal hernia with a large 
amount of gastroesophageal reflux and some 
gastroduodenitis that is not productive of considerable 
impairment of health; there is no past or present evidence 
of PUD.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
DM have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2002). 

2.  The criteria for separate 10 percent ratings, for 
diabetic neuropathy of each lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.119, Diagnostic Code 7913 NOTE 
(1), 4.124a, Diagnostic Code 8624 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for left wrist DJD have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5214, 5215 (2002).

4.  The criteria for a rating in excess of 10 percent for 
right knee DJD have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2002).

5.  The criteria for a rating in excess of 10 percent for 
blastomycosis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.97, Diagnostic Code 6836 (2002).

6.  The criteria for a rating in excess of 10 percent for 
PUD, hiatal hernia and GERD have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.114, 
Diagnostic Codes 7305, 7346 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  This liberalizing 
law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  

At the outset of the veteran's claims, he was informed of 
the evidence necessary to substantiate his claims.  The 
Statement of the Case, issued in April 1998, provided 
notice to the veteran of the evidence of record regarding 
his claims and why this evidence was insufficient to award 
the benefits sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claims, notice 
of what he could do to help his claims, and notice of how 
his claims were still deficient.  VA has also provided the 
veteran with current orthopedic, endocrine, 
gastrointestinal and respiratory examinations.  The 
September 1999 Board remand gave the veteran further 
notice of evidence necessary to substantiate his claims.  
The March 2002 Supplemental Statement of the Case provided 
him with the revised VCAA regulations.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
the veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

In a March 1994 rating decision, service connection was 
granted for DM, blastomycosis, peptic ulcer disease, 
hiatal hernia and esophageal reflux, as well as DJD of the 
left wrist and right knee.  In August 1997, the veteran 
submitted his current claim for increased evaluations for 
his service-connected DM, blastomycosis, PUD, hiatal 
hernia and esophageal reflux, and for DJD of the left 
wrist and right knee.

VA treatment records, dating from April 1996 to May 1997 
show the veteran complained primarily of gastric reflux 
and epigastric burning in November 1996.  His weight was 
172 pounds at that time.  An upper gastrointestinal (UGI) 
series, conducted that same month revealed a very small 
sliding hiatal hernia with a large amount of 
gastroesophageal reflux and no active ulcer craters in the 
stomach or duodenum.  November 1996 chest X-ray studies 
showed no evidence of acute cardiopulmonary pathology.  
Post-granulomatous residuals were noted.  A January 1997 
progress note mentioned the sliding hiatal hernia and 
noted an assessment of GERD nonresponsive to medication.  
In April 1997, the veteran was hospitalized for a history 
of palpitations.  His history of DM was noted in the 
discharge summary, as were his blood sugar levels during 
hospitalization.  A May 1997 treatment record reveals that 
H pyloric testing was negative.

A November 1997 VA compensation examination report notes 
the veteran's history and his complaints of left wrist 
stiffness and periodic swelling, right lateral knee pain 
that radiated into the hips at times and an inability to 
digest food or water.  The veteran reported using oral 
hypoglycemic medication since 1994 for his DM.  Although 
he had a history of pulmonary blastomycosis, he had no 
complaints since a 1993 surgery.  Examination revealed the 
veteran to be slightly knock-kneed with an antalgic gait 
favoring his right lower extremity.  There was a healed 3-
inch vertical incisional scar on the left side of the 
sternum from his earlier blastomycosis surgery.  
Examination of the chest was otherwise normal.  He was 
able to walk on his toes and heels and was able to do 2/3 
squat.  Right knee range of motion and stability were 
described as normal.  There was tenderness along the 
lateral aspect of the joint line.  There was 1/4 inch 
atrophy of the right thigh.  Left wrist radial deviation 
was to 10 degrees, ulnar deviation to 25 degrees and 
palmar flexion was to 40 degrees with dorsiflexion to 35 
degrees.  The veteran reported pain centered in the region 
of the carpal navicular.  Grip strength in the left hand 
was a little less than that in the right hand, but was 
evaluated as adequate.  The endocrine and neurological 
systems were evaluated as normal.  X-ray studies of the 
right knee showed patellofemoral joint space narrowing 
with associated sclerosis, while X-ray studies of the left 
wrist revealed joint space narrowing with associated 
spurring.  The diagnoses included adult onset diabetes 
mellitus, history of left wrist injury with X-ray evidence 
of DJD, X-ray evidence support for diagnosed DJD of the 
right knee, history of PUD, not supported by H pylori 
testing, and status post history of blastomycosis.

During his April 1998 personal hearing, the veteran 
testified that he had two insulin injections a day for his 
DM with a restricted diet and physical therapy.  He had 
very limited motion in his left wrist with a lot of pain 
and swelling.  He testified that his right knee was very 
unstable and that he wore knee braces periodically.  He 
underwent lung surgery for his blastomycosis in service 
and sometimes continued to be unable to take deep breaths.  
With regard to his stomach complaints, the veteran 
testified that he had had difficulty for approximately one 
year beginning in September 1996 and that he experienced 
accompanying throat problems.

VA treatment records, dating from July 1997 to August 
1999, show ongoing treatment primarily for his DM, gastric 
and orthopedic complaints.  He had primary care clinic 
appointments approximately once a month.  A July 1997 
primary care progress note shows assessments of 
tracheobronchitis reflux, severe GERD and poorly 
controlled DM.  A chest X-ray study conducted that same 
month revealed no evidence of pleural effusions or acute 
cardiopulmonary pathology.  In October 1997, biopsies of 
the veteran's gastric mucosa were normal and H pyloric 
negative, while biopsies of the distal esophagus indicated 
chronic esophagitis, but were negative for Barette's 
disease.  He continued to have heartburn and anorexia.  
The assessment was chronic symptomatic esophagitis.  An 
April 1998 progress note indicates that he was on insulin 
again for his DM and that his blood sugar was labile.  The 
diagnoses included poorly controlled DM II and GERD.  
During a September 1998 orthopedic consultation, the 
veteran complained of progressive right knee pain and 
giving out of the joint when walking down steps or turning 
to the right.  Examination revealed supra-patella 
crepitus, with peri-patellar tenderness and no joint line 
tenderness.  There was medial collateral ligament (MCL) 
laxity assessed as 2+/5 and Grade I Lachmans.  The 
impression was patellofemoral with anterior cruciate 
ligament (ACL) and MCL laxity.  A January 1999 treatment 
record notes that his GERD was stable with medication.  
The need for regular exercise was reinforced.  In February 
1999, the veteran sought treatment for right knee and low 
back pain.  The diagnoses included DJD of the right knee.  
A June 1999 progress note indicates that he continued to 
have reflux symptoms despite medication.  The assessment 
was GERD. 

During his April 1999 Central Office hearing before the 
undersigned Member, the veteran testified again that he 
had two insulin injections a day and a restricted diet for 
treatment for his DM.  He experienced weakness as a result 
of his DM and sometimes passed out.  At night, his blood 
sugar levels would become very low for approximately 35 to 
40 minutes.  He had been hospitalized for this condition 
once in 1997.  He reported walking for exercise and said 
he was too weak to do any type of calisthenics.  He 
described his gastrointestinal symptoms as stomach 
bloating and a burning sensation in his stomach tract.  He 
experienced reflux three to four times a month and 
sometimes had diarrhea.  The veteran testified that his 
left wrist was swollen and that his right knee gave out 
and required a knee brace with metal stays.  He had a 
painful chest scar as a residual of his surgery for 
blastomycosis and his painful scar could sometimes 
interfere with his movement.  He took medication for his 
gastric reflux and had not been hospitalized for the 
condition.  He testified that he vomited clear liquid if 
his head were not elevated.  

A November 1999 VA respiratory examination report notes 
the veteran's inservice treatment for blastomycosis with 
an apparent June 1993 exploratory thoracotomy.  Since that 
time, he complained of stinging pain in the left 
parasternal area of his chest with some scar soreness 
which he described as occurring seven to eight times a 
year.  He was able to walk normally without any shortness 
of breath or dyspnea on exertion.  He had an occasional 
nonproductive cough and took no medications for such.  The 
examiner noted that 1997 spirometry testing was completely 
normal.  The diagnosis was resolved blastomycosis with 
residual pain and scar.  

During his November 1999 VA orthopedic examination, the 
veteran complained of constant aching pain in the right 
knee that was increased by any kind of weight bearing or 
by bending the joint.  He also had frequent feelings that 
the knee joint was going to give way.  He stated that he 
had fallen approximately six times in the prior year 
because of his knee giving way.  He also complained of 
right knee swelling approximately once a month.  He wore a 
hinged knee brace on his right knee.  He complained that 
his left wrist was swollen with tenderness along the 
radial edge of the joint and also complained of decreased 
grip strength in the left hand because of left wrist pain 
and sensitivity along the distal edge of the wrist.  

During the examination, the veteran was unable to walk on 
his heels or toes because of his knee.  Motor and sensory 
examinations revealed bilateral leg weakness to flexion 
and extension, with the pain in the knees rather than the 
back causing the problem.  Sensory examination of the 
lower extremities was grossly within normal limits.  The 
right knee appeared normal, with no evidence of redness or 
swelling.  There was tenderness along the medial, inferior 
and lateral borders of the patella.  There was no 
abnormality to varus or valgus stress.  There were no 
drawer or McMurray signs and there was minimal crepitus 
with motion.  Right knee range of motion was from 0 to 135 
degrees with complaints of pain during the last 10 degrees 
of flexion.  The left wrist appeared normal with 
tenderness along the radial aspect of the right thumb at 
the base and along the distal radius, as well as the volar 
surface of the distal radius.  Left wrist dorsiflexion was 
to 45 degrees and flexion was to 45 degrees before he 
complained of pain.  Grip strength was approximately half 
that of normal and sensation of the hand was unremarkable.  
The diagnoses were DJD of the left wrist with residuals 
and DJD of the right knee with residuals.

A November 1999 VA endocrinology examination report notes 
the veteran's history of DM.  He was currently taking two 
doses of insulin a day and his blood sugar was poorly 
controlled on the regimen.  He weighed 185 pounds.  
Examination of the lower extremities showed a very slight 
decrease in sensation; however, the examiner found it 
inconsistent and difficult to critically evaluate.  The 
diagnosis was DM, Type II, maintained on insulin with no 
evidence of retinopathy or nephropathy and early 
neuropathy.  

The veteran also underwent a VA gastrointestinal 
examination in November 1999.  At that time he gave a long 
history of peptic ulcer disease and reported taking 
various H2 and proton pump inhibitors.  He complained of 
intermittent daily epigastric burning extending from the 
epigastrium up into his mid chest.  He had feelings of 
mild nausea and bloating, particularly postprandially.  He 
also complained of regurgitation if recumbent after 
eating.  He slept with his head elevated.  He denied any 
vomiting and did not take antacids.  Examination revealed 
a normal appearing abdomen with good bowel sounds.  There 
was no tenderness over the upper quadrants of the abdomen.  
The diagnosis was PUD with hiatal hernia and GERD with 
residuals.  

VA treatment records, dating from November 1999 to August 
2000, show ongoing treatment for the veteran's DM, GERD 
and orthopedic complaints.  In November 1999, walking 
exercises were recommended.  A May 2000 treatment record 
notes the veteran's history of blastomycosis with a 1993 
surgery.  He complained of some shortness of breath.  
Examination revealed the veteran's chest to be clear.  His 
condition was assessed as stable.

A September 2000 VA addendum to the November 1999 
gastrointestinal examination indicates that an earlier 
November UGI series did not show any scarring from 
previous PUD.  There was evidence of a small sliding 
hiatal hernia with a large amount of gastroesophageal 
reflux and some focal gastroduodenitis without evidence of 
active ulcer craters in the stomach or the duodenum.  The 
diagnosis was history of PUD with sliding hiatal hernia, 
GERD and gastroduodenitis by X-ray.  The examiner noted 
that there was no evidence of present or past peptic ulcer 
disease on X-ray studies.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, the regulations do not 
give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.

Diabetes Mellitus

The veteran's DM is currently assigned a 20 percent rating 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Under this Code, a 20 percent is warranted for DM 
requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent 
rating requires insulin, a restricted diet, and regulation 
of activities.  A 60 percent rating is assigned when the 
condition requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not 
be compensable if separately evaluated.  A 100 percent 
rating is assigned when more than one daily injection of 
insulin is required with restricted diet, and regulation 
of activities (avoiding strenuous occupational and 
recreation activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated. 

After reviewing the evidence of record, the Board finds 
that the veteran's DM is no more than 20 percent 
disabling.  The medical evidence shows he requires two 
insulin injections a day and a restricted diet.  There are 
no specific restrictions or regulation of activities on 
account of his diabetes; and, in fact, exercise has been 
recommended.  Moreover, treatment records indicate he goes 
to the primary care provider approximately once a month 
for maintenance of his DM and other complaints.  
Therefore, the Board concludes that a rating in excess of 
20 percent for DM is not warranted.

Finally, the Board notes that the November 1999 VA 
endocrinology examiner, while finding no evidence 
retinopathy or nephropathy, did find early neuropathy, 
described as slight sensory deficits in both lower 
extremities.  Diagnostic Code 7913 provides that 
compensable complications of diabetes will be rated 
separately.  (The exception, unless they are part of the 
criteria used to support a 100 percent rating, is not 
applicable in this veteran's case).  38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2002).  

Diabetic peripheral neuropathy of the lower extremities, 
is rated analogous to neuritis under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8624.  Neuritis is 
rated according to the provisions of Diagnostic Code 8524 
for paralysis of the internal popliteal nerve (tibial).  A 
10 percent rating is assigned for mild incomplete 
paralysis of the internal popliteal nerve (tibial).  A 20 
percent evaluation requires moderate incomplete paralysis; 
a 30 percent rating requires severe incomplete paralysis; 
and a 40 percent rating requires complete paralysis with 
plantar flexion lost, frank adduction of foot impossible, 
flexion and separation of toes abolished; no muscle in 
sole can move.  38 C.F.R. § 4.124a (2002), Diagnostic Code 
8524.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a (2002).  With resolution of all 
reasonable doubt in the veteran's favor, since the 
peripheral neuropathy involving the lower extremities has 
been described as very slight and involves only sensory 
impairment, not motor deficits, a separate 10 percent 
rating is warranted for mild incomplete paralysis 
involving each lower extremity.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8624.  However, a separate evaluation in 
excess of 10 percent for peripheral neuropathy of either 
lower extremity is not be warranted, since the neuropathy 
involves only sensory impairment and has been medically 
determined to be no more than "very slight" in severity.


Degenerative Joint Disease of the Left Wrist

The veteran's left wrist disability is evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010 for 
traumatic arthritis.  Under Diagnostic Code 5010, 
traumatic arthritis, when substantiated by X-ray findings, 
is rated as degenerative arthritis, pursuant to Diagnostic 
Code 5003.  Degenerative arthritis established by X- ray 
findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.  Where limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

When an evaluation of a disability is based on limitation 
of motion, the Board must also consider, in conjunction 
with the otherwise applicable Diagnostic Code, any 
additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. 
§§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995); VAOPGCPREC 9- 98.  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, a maximum 
10 percent rating is assigned for limitation of 
dorsiflexion to less than 15 degrees, or limitation of 
palmar flexion in line with the forearm.  

In every instance where the schedule does not provide a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31

In this case, the objective medical evidence of record 
does not indicate left wrist limitation of motion to a 
compensable degree under the provisions of Diagnostic Code 
5215.  In this respect, the Board acknowledges the 
veteran's complaints of pain, swelling, and stiffness, as 
well as the November 1997 findings of dorsiflexion limited 
to 35 degrees and palmar flexion limited to 40 degrees.  
However, these factors have been considered, as well as 
the X-ray evidence of degenerative changes, and the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.7, 4.71a, Codes 5003 and 5215.  As the 
preponderance of the evidence does not indicate limitation 
of motion to a compensable degree, the Board finds that 
the veteran's pain, swelling and stiffness are adequately 
considered in the current evaluation.

Diagnostic Code 5214 provides evaluations in excess of 10 
percent for wrist ankylosis, whether favorable or 
unfavorable.  There is no medical evidence of left wrist 
ankylosis as required by Diagnostic Code 5214.  
Accordingly, the Board finds that this Diagnostic Code is 
not more appropriate to evaluate the veteran's left wrist 
disability.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

Degenerative Joint Disease of the Right Knee

The veteran's DJD of the right knee is also currently 
evaluated under the provisions of Diagnostic Code 5010, 
for traumatic arthritis. 

Diagnostic Code 5260 provides a 0 percent evaluation leg 
flexion limited to 60 degrees.  A 10 percent evaluation is 
warranted if flexion is limited to 45 degrees.  A 20 
percent evaluation is warranted if flexion is limited to 
30 degrees, and a 30 percent evaluation is warranted if 
flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides a 0 percent evaluation for 
leg extension limited to 5 degrees.  A 10 percent 
evaluation is warranted if extension is limited to 10 
degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees.  A 30 percent 
evaluation is warranted if extension is limited to 20 
degrees.  A 40 percent evaluation is warranted is 
extension is limited to 30 degrees, and a 50 percent 
evaluation is warranted is extension is limited to 45 
degrees.  

In this case, while there is no evidence of flexion 
limitation to a compensable degree, there is some flexion 
limitation with pain beginning at approximately 125 
degrees of flexion.  As noted above, when an evaluation of 
a disability is based on limitation of motion, the Board 
must also consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors 
as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  

A precedent opinion from VA's Office of General Counsel 
(General Counsel) held that a veteran who has arthritis 
and instability of the knee may be rated separately under 
Codes 5003 and 5257.  However, it was noted that a 
separate rating must be based on additional disability.  
Where a veteran did not at least meet the criteria for a 
zero percent rating under either Diagnostic Code 5260 or 
5261, there was no additional disability for which a 
rating might be assigned.  VAOPGCPREC 23-97.  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  

Considering the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement 
to a disability rating greater than 10 percent for DJD of 
the right knee.  There is slight limitation of flexion as 
shown on the November 1999 VA examination with objective 
evidence of pain in the last 10 degrees of flexion; and, 
arthritis has been confirmed by x-ray findings.  A 10 
percent evaluation is appropriate under Diagnostic Code 
5010 for a major joint affected by limitation of motion 
due to arthritis.  Pain on motion has been confirmed on VA 
examination.  Accordingly, the Board finds the current 10 
percent rating most appropriate for the veteran's right 
knee DJD based on limitation of motion.  Consideration of 
functional loss due to pain has been considered in 
arriving at this evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204- 07.

The veteran maintains that his knee gives out on him and 
has caused him to fall.  He also reports wearing a hinged 
knee brace for his instability.  Although the November 
1998 orthopedic consultation report found evidence of some 
MCL and ACL laxity, the November 1997 VA examiner noted no 
right knee instability and the November 1999 VA examiner 
found drawer and McMurray tests were negative.  Moreover, 
the veteran does not meet the criteria for noncompensable 
ratings under either Diagnostic Code 5260 or 5261.  
Therefore, the Board finds that the veteran is not 
entitled to either a higher evaluation for lateral 
instability or a separate evaluation for instability 
pursuant to VAOPGCPREC 23-97. 

Further, the Board finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code, as there is no medical evidence of 
ankylosis of the right knee, dislocated cartilage with 
frequent episodes of "locking," nonunion of or malunion of 
the tibia and fibula, or genu recurvatum, under Diagnostic 
Codes 5256, 5258, 5262, or 5263.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993)

Blastomycosis

The RO, while noting that blastomycosis is a mycotic lung 
disease and citing Diagnostic Code 6836, has in the past 
and continues to analogously evaluate the disease as 10 
percent disabling under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6603 for pulmonary emphysema.  

Because there is a specific Diagnostic Code to evaluate 
the veteran's blastomycosis, (Code 6836) consideration of 
other diagnostic codes for evaluating the disability does 
not appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the 
disability).  Accordingly, the Board finds that Diagnostic 
Code 6603 is not more appropriate to evaluate the 
veteran's blastomycosis.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993).

Under the General Rating Formula for Mycotic Lung Disease, 
a non-compensable evaluation is warranted for 
asymptomatic, healed and inactive mycotic lesions.  A 30 
percent evaluation is warranted when the chronic pulmonary 
mycosis manifests with minimal symptoms such as occasional 
minor hemoptysis or productive cough.  A 50 percent 
evaluation is warranted for chronic pulmonary mycosis 
requiring suppressive therapy with no more then minimal 
symptoms such as occasional minor hemoptysis or productive 
cough.  38 C.F.R. § 4.97.  

In this case there is no medical evidence relating any 
current lung symptomatology to the veteran's 
blastomycosis.  The Board notes that although recent VA 
examinations show post-granulomatous residuals, there has 
been no indication of any shortness of breath, dyspnea or 
productive cough.  Moreover, the November 1999 examiner 
noted that recent spirometry testing had been completely 
normal.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim for an evaluation in 
excess of 10 percent for blastomycosis.  38 U.S.C.A. § 
5107(b). 

The veteran does assert that his surgical scar, associated 
with the 1993 surgery for blastomycosis is painful; 
however, the Board does not find that the preponderance of 
the evidence supports a separate evaluation for the 
surgical scar as the medical evidence, while repeatedly 
noting a healed scar does not indicate any ulceration, 
adherence, tenderness or associated limitations.  
38 C.F.R. § 4.14; See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).

Peptic Ulcer Disease, Hiatal Hernia and Esophageal Reflux

Although the veteran's service-connected gastrointestinal 
disorder, described as PUD, hiatal hernia and esophageal 
reflux is currently evaluated as PUD under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7305 for duodenal 
ulcer, the Board notes that the most recent VA examiner 
found that there was no evidence of present or past PUD on 
X-ray studies.  However, there is current X-ray evidence 
of a small sliding hiatal hernia and GERD.  Therefore, the 
Board finds that Diagnostic Code 7346 is more appropriate 
to evaluate the veteran's current gastrointestinal 
disorder.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993).

Diagnostic Code 7346 provides a 10 percent evaluation when 
the evidence shows two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent 
evaluation is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation contemplates a level of 
impairment, which includes symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive 
of severe impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Considering the evidence of record, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's hiatal hernia with 
GERD, as the evidence, while showing persistent reflux and 
heartburn, does not show that these symptoms result in 
considerable impairment of the veteran's health as 
required for a 30 percent rating.  Although assessed with 
severe GERD in July 1997, the medical records reveal no 
major weight loss, rather he has gained weight since 
November 1996, when he weight 172 pounds and November 1999 
when he weighed 185 pounds.  He reported reflux three to 
four times a month in April 1999.  Although he complains 
of persistent epigastric distress, the evidence fails to 
show that these symptoms have resulted in considerable 
impairment of his health.  Thus, the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
for the veteran's hiatal hernia with GERD.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 
4.114, Diagnostic Code 7346. 

Finally, the Board finds that the veteran's above 
disabilities are not so unusual or exceptional as to 
render impractical the application of the regular 
schedular standards. 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that these disabilities have not 
necessitated frequent periods of hospitalization or 
resulted in marked interference with his employment.


ORDER

Entitlement to an increased rating for DM is denied.

Separate 10 percent evaluations for diabetic neuropathy of 
the lower extremities is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An increased evaluation for DJD of the left wrist is 
denied.

An increased evaluation for DJD of the right knee is 
denied.

An increased evaluation for blastomycosis is denied.

An increased evaluation for PUD, hiatal hernia and 
esophageal reflux is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

